Citation Nr: 1048151	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-19 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy.  

2.  Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to a higher initial evaluation for renal 
insufficiency, currently evaluated as noncompensable. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from April and December 2008 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
A notice of disagreement was received in June 2008, a statement 
of the case was issued in May 2009, and a substantive appeal was 
received in June 2009.

The RO granted service connection for PTSD in April 2008, and 
assigned it a 50 percent rating effective from July 2004, and a 
30 percent rating, effective from June 21, 2007, the date of a VA 
outpatient treatment record.  The RO also granted service 
connection for renal insufficiency and assigned it a 
noncompensable rating in December 2008.

The issue of a higher rating for renal insufficiency is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral lower extremity 
peripheral neuropathy disability.  

2.  Prior to June 21, 2007, the Veteran's service-connected PTSD 
was not manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activates; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

3.  Since June 21, 2007, the Veteran's PTSD has not been 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral lower 
extremity peripheral neuropathy are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for a disability rating in excess of 50 percent 
for PTSD prior to June 21, 2007 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic 
Code 9411 (2010).

3.  The criteria for a disability rating in excess of 30 percent 
for PTSD commencing June 21, 2007 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic 
Code 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letters 
dated in August 2004 and August 2008.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the initial PTSD notification did not advise the Veteran of 
the laws regarding degrees of disability or effective dates for 
any grant of service connection, as is required by Dingess, the 
Board notes that the RO sent the Veteran an August 2008 
correspondence that fully complied with Dingess.  Moreover, the 
claim for service connection for PTSD was granted.  The Court has 
held that, once service connection has been granted, and an 
initial disability rating assigned, § 5103(a) notice has served 
its purpose, and its application is no longer required because 
the claim has already been substantiated.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream issues").  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in March 
2008 and November 2008; and afforded the Veteran the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

I.  Service connection for Peripheral neuropathy

The Veteran appeals the RO's December 2008 denial of service 
connection for peripheral neuropathy of his lower extremities 
bilaterally.  He contends that he has this disability due to his 
service-connected diabetes mellitus, which is rated as 20 percent 
disabling.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Organic disease of the nervous system may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of § 3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of § 
3.307(d) are also satisfied: 

AL amyloidosis; Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; Ischemic heart disease; Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

NOTE 1: The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial 
sarcoma (malignant synovioma); Malignant giant cell tumor 
of tendon sheath; Malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epithelioid malignant 
schwannomas; Malignant mesenchymoma; Malignant granular 
cell tumor; Alveolar soft part sarcoma; Epithelioid 
sarcoma; Clear cell sarcoma of tendons and aponeuroses; 
Extraskeletal Ewing's sarcoma; Congenital and infantile 
fibrosarcoma; Malignant ganglioneuroma. 
 
NOTE 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset.  

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service connected 
disease or injury that is proximately due to or the result of a 
service connected disease or injury, and not due to the natural 
progress of the nonservice connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended effective 
October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006).  The new 
regulation appears to place additional evidentiary burdens on 
claimants seeking service connection based on aggravation, 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to the 
aggravation.  Because the new law appears more restrictive than 
the old, and because the Veteran's appeal was already pending 
when the new provisions were promulgated, the Board will consider 
this appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

The Veteran had service in Vietnam from April 1969 to April 1970.  
Service treatment records make no mention of peripheral 
neuropathy and the Veteran's nerves were normal on service 
discharge examination in June 1976.  On VA examination in July 
2004, the Veteran was neurologically normal.  VA medical records 
show a history of foot pain and neuropathy, with no complaints 
prior to January 2006.  

On VA examination in November 2008, the Veteran reported pins and 
needles sensations in his feet, last occurring about 4 months 
ago.  He had an aching pain on top of his feet, and some 
throbbing pain in the bottom of his feet.  He was noted to be 
more than 100 pounds over ideal weight.  He also noted occasional 
sensations of hot and cold in his feet and sometimes some 
sweating of his feet on days when it was cool.  At night, he 
would have some sensations of cold or hot feet.  Neurological 
examination revealed deep tendon reflexes to be a brisk 2+ at the 
patella and Achilles.  Pulses were 2+.  His toes were pink and 
warm.  There was loss of vibratory sensation of the right great 
toe and decreased vibratory sensation of the left great toe.  
Sensory to sharp and dull was intact in both feet, and motor 
strength was 5/5 bilaterally.  The impression was no evidence of 
diabetic peripheral neuropathy on examination.  The examiner 
stated that the Veteran's history was more consistent with stress 
related problems of his feet due to his morbid obesity.  X-rays 
showed mild degenerative joint disease.  

Based on the evidence, the Board concludes that service 
connection is not warranted for peripheral neuropathy of the 
Veteran's bilateral lower extremities.  The preponderance of the 
evidence indicates that the Veteran does not have peripheral 
neuropathy of his lower extremities.  The examiner in November 
2008 specifically examined the Veteran for it and indicated that 
there was no evidence of it and that the Veteran's history was 
more consistent with stress related problems of his feet due to 
his morbid obesity.  No other competent evidence of record shows 
that the Veteran has peripheral neuropathy of his feet, and that 
it is related to service or to his service-connected diabetes 
mellitus.  

While the Veteran may feel that he has peripheral neuropathy of 
his lower extremities, as a layperson, he is not competent to 
render the medical diagnosis; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, neurological 
disorders are complex disorders which require specialized 
training for a determination as to diagnosis and causation, and 
they are therefore not susceptible of lay opinions on etiology, 
and the Veteran's statements therein cannot be accepted as 
competent medical evidence.  

II.  PTSD rating

The Veteran appeals the RO's denial of a higher rating than 50 
percent for PTSD prior to June 21, 2007, and a rating higher than 
30 percent from June 21, 2007.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the staged ratings, finding that in cases where an 
initially assigned disability evaluation or an increased rating 
has been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  The Board 
concludes that the disability has significantly changed and so 
that a staged rating is warranted.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 
and to resolve any reasonable doubt regarding the extent of the 
disability in the Veteran's favor.  38 C.F.R. § 4.3 (2010).  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

PTSD is rated under the General Rating Formula for Mental 
Disorders.  Under this criteria, a 100 percent rating is 
warranted if there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

A 70 percent rating is warranted if there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activates; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted when occupational and social 
impairment is found with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 30 percent evaluation is warranted when occupational and social 
impairment is found with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6.

On VA evaluation in July 2004, the Veteran described episodes of 
uncontrollable tearfulness.  Since those episodes, he had been 
medicated, but he still felt somewhat depressed.  He had been 
married for 22 years and had a 19 year old son and an 18 year old 
daughter.  He described irritability, nightmares, mistrust of 
others, hypervigilance, avoidance of groups or crowds, and 
sitting in areas where he is able to see what is going on around 
him.  He stated that he had a few friends and that he had 
difficulty interacting with others at work.  He was causally 
dressed, well groomed, cooperative, and easily engaged.  His 
speech was normal, his mood was depressed, and his affect was 
blunted, but he was oriented times four and his concentration was 
intact, as was his immediate, recent, and remote memory.  Insight 
and judgment were fair.  The diagnosis was PTSD and depression.  
His GAF was 45 and it was indicated that he had significant 
social stressors.  

In August 2004 , the Veteran reported that he had a lot of 
background hyperarousal and anxiety.  He denied hopelessness or 
evidence of suicidal or aggressive ideation or plans.  
Medications were not fully effective.  In September 2004, he 
reported that he still had loud yelling during nightmares from 
time to time.  Mood seemed much improved and there was no 
hopelessness or evidence of suicidal or aggressive ideation or 
plans.  In May 2005, he had nightmares with yelling and kicking 
every night, and his mood was quite anxious but not morose.  
There was some irritability but no fights.  There was no 
indication of any suicidal or aggressive ideation or intentions.  
In March 2006, the symptoms were about the same.  In July 2006, 
his mood was slightly less anxious but he had some continued 
verbal irritability.  There was no suicidality or aggressive 
ideation or intentions.  In January 2007, he denied nightmares in 
the past month.  

On June 21, 2007, the Veteran indicated that he had continued 
symptoms of PTSD.  Nightmares with yelling and kicking had been 
less severe on medications.  His mood was anxious but not morose.  
He was irritable but had had no fights.  He was attending 
treatment and had some family and spiritual or peer supports.  
His mood was a 6/10 with 10 being the most severe, and his 
irritability was 5/10.  He was sleeping 6-7 hours per night and 
having 3-4 nightmares per week.  

On VA evaluation on November 1, 2007, the Veteran had symptoms of 
PTSD, but less than in the past.  He was better, being less 
irritable with others, which had benefitted him at home and at 
work.  His wife had not recently complained of his fighting in 
his sleep, and his appetite was good.  He was pleased with his 
current medication regimen and was getting at least 8 hours of 
sleep per night.  He denied any suicidal or homicidal thoughts 
and had no psychosis.  In terms of judgment and insight, he 
understood his diagnosis and treatment recommendations.  His GAF 
was 54.  He did not have significant deficits in his activities 
of daily living or in self expression, self concept, stress 
management, coping skills, organizing tasks, following 
instructions, or maintaining self control.  He did not have 
insufficient opportunities for social interaction or expressive 
outlets such as hobbies.  

On VA examination in March 2008, the Veteran had been a locksmith 
full time at a public facility for 17 years.  He indicated that 
counseling helped him to vent, and that medication helped control 
his anger, improve his sleep, and relieve his anxiety.  He had 
had nightmares in the past but had not had any recently.  He 
reported anger control problems and a desire to isolate from 
others.  At times he would break things, throw things, and curse, 
and he had an aversion to crowds and startle symptoms at times.  
He denied suicidal or homicidal ideas or psychotic symptoms.  He 
indicated that he had never missed work due to mental problems.  
His marriage was good and he got along well with his children, 
but he had no social life and most of his time was spent working.  
He reportedly had no friends.  He was able to engage in a normal 
range and variety of activities of daily living without 
interruption of his typical daily routine.  Leisure activities 
included going out to eat with his wife.  He and the TV were best 
friends.  He enjoyed driving around and doing things where he was 
in charge.  On examination, he was jovial and had a sense of 
humor.  He did not show any outward signs of emotional distress.  
His thought processes were logical, coherent, and relevant, and 
he was articulate, verbal, well dressed, and well groomed.  He 
was cooperative and exhibited adequate social skills.  He seemed 
intelligent and his speech was well understood.  

He was also oriented to time, place, person, and situation.  His 
affect was spontaneous with good reasoning.  His fund of general 
information was good and he had no psychomotor slowing or 
agitation.  His verbal comprehension and concentration were good.  
He endorsed anxiety, panic attacks, and some depression and sleep 
problems.  He also had anhedonia.  He denied temper tantrums.  He 
indicated vague auditory hallucinations, and that he had a 
distrust of others.  He did not seem truly paranoid.  

The examiner felt that the Veteran had mild problem behaviors and 
mild social impairment but that he did not have any significant 
occupational impairment.  The diagnosis was mild PTSD, and a 
secondary mood disorder.  His GAF was 65 and he had very mild 
functional impairment.  

On VA evaluation in June 2008, the Veteran reported that he 
stayed with his family and saw a couple of people on a regular 
basis, but that he was mistrustful of others.  He ranted and 
raved over small things and this had interfered with his work 
relationships.  He was often anxious and worried incessantly over 
small things.  He reportedly was forgetful and hypervigilant with 
a hyper startle response.  He denied suicidal intent or planning.  
He could get mad on the freeway or at others in shopping lines.  
On examination, he was casually dressed, adequately groomed, and 
cooperative, and he was easy to engage and had no psychomotor 
abnormalities.  He was not responding to internal stimuli.   His 
speech was normal and his mood was anxious and depressed, with a 
blunted affect.  Eye contact was appropriate and his thoughts 
were coherent and goal directed.  He denied hallucinations and 
delusional, suicidal, and homicidal ideation, and he was oriented 
times four with intact concentration and memory.  His insight and 
judgment were good.  

In August 2008, the Veteran had had a conflict with his wife over 
a motorcycle he wanted to buy.  

The preponderance of the evidence indicates that prior to June 
21, 2007, the Veteran did not have occupational and social 
impairment with deficiencies in most areas.  He had not lost any 
time from work due to mental problems.  His family relations 
seemed to have been fairly good, as he was living with his wife 
and was concerned about his son and daughter.  He had not had any 
suicidal or homicidal ideation, aggression, or hopelessness, and 
his speech had been good.  He had been casually dressed, 
cooperative, well groomed, and oriented times four with a GAF no 
lower than 45.  He did not have speech problems, near continuous 
panic or depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance or hygiene, 
difficulty adapting to stressful circumstances, or an inability 
to establish or maintain effective relationships.  Accordingly, a 
rating higher than 50 percent prior to June 21, 2007 is not 
warranted.  

The preponderance of the evidence also indicates that since June 
21, 2007, the Veteran does not have reduced reliability and 
productivity due to PTSD.  He has not had any fights or lost any 
time from work due to mental problems.  He has had good relations 
with his family and saw a couple of people on a regular basis.  
As of June 21, 2007, his wife had not recently complained of him 
fighting in his sleep, and he was getting at least 8 hours of 
sleep per night.  He has a normal range of activities, has 
leisure activities like dining out and watching TV, and enjoys 
driving around and other things when he is in charge.  His speech 
is good, and he has not had panic attacks more than once a week, 
difficulty understanding complex commands, impairment of short 
and long term memory, or impaired judgment.  

He has not had difficulty in establishing and maintaining 
effective work relationships, as reflected by his being employed 
full time for the same institution for 17 years without missing 
work due to mental problems.  Although he had a blunted affect, 
he was not responding to internal stimuli and his insight and 
judgment were good.  The examiner in March 2008 characterized the 
Veteran's PTSD as mild and indicated that his GAF was 65.  The 
lowest it has been since June 21, 2007 was 54, reflecting no more 
than moderate symptoms.  He has not had speech problems, panic 
attacks more than once a week, difficulty understanding complex 
commands, or impaired memory, judgment, or abstract thinking.  He 
also has not had disturbances of motivation and mood, or 
difficulty in establishing and maintaining effective work and 
social relationships.  

The possibility of an extraschedular rating has been considered.  
However, the service-connected disability does not present such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  There clearly have not been frequent periods of 
hospitalization due to PTSD during the rating period, and marked 
interference with employment due to PTSD is not shown.  The 
symptoms associated with the Veteran's disability appear to fit 
squarely within the applicable rating criteria.  As such, 
extraschedular consideration is not warranted.  
38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

In light of the above, ratings above 50 percent prior to June 21, 
2007 and above 30 percent from June 21, 2007 are not warranted.  
The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for bilateral lower extremity peripheral 
neuropathy is denied.

A disability rating greater than 50 percent for service-connected 
PTSD prior to June 21, 2007 and greater than 30 percent from June 
21, 2007 is denied.


REMAND

The Veteran appeals the RO's December 2008 denial of a 
compensable rating for renal insufficiency, which is rated as 
noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7541.  
That code indicates to rate renal involvement in diabetes 
mellitus or other systemic disease processes as renal 
dysfunction.  38 C.F.R. § 4.115a provides, for renal dysfunction:  
Albumin constant or recurring with hyaline and granular casts or 
red blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101, 30 
percent.  Albumin and casts with history of acute nephritis; or, 
hypertension noncompensable under Diagnostic Code 7101, warrants 
a noncompensable rating.  

38 C.F.R. § 4.104, Diagnostic Code 7101 provides for a 10 percent 
rating for hypertension with a diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, or; 
minium for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control.

There was a VA examination conducted for renal insufficiency in 
November 2008.  However, it is unclear based on the evidence of 
record whether the Veteran has had albumin constant or recurring 
with hyaline and granular casts or red blood cells; or, transient 
or slight edema.  Accordingly, another VA examination should be 
conducted, as indicated below.  38 C.F.R. § 3.159; McLenden v. 
Nicholson, 20 Vet. App. 79 (2006).  Also, all VA medical records 
of treatment the Veteran has received for renal insufficiency 
since September 2008, the date of the most recent outpatient 
treatment report of record, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all VA 
medical records of treatment the Veteran 
has received for renal insufficiency since 
September 2008.  

2.  Thereafter, schedule the Veteran for 
VA examination for renal insufficiency.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examinations.  Any 
necessary special studies or tests are to 
be accomplished.  Examination findings 
should be clearly set forth to allow for 
application of VA rating criteria.     

The following questions should be 
addressed by the examiner: 

Does the Veteran have albumin constant or 
recurring with hyaline and granular casts 
or red blood cells?  Does the Veteran have 
transient or slight edema?  What is his 
blood pressure?  A rationale should be 
furnished. 

3.  To avoid the need for further remand, 
the RO should review the examination 
report to ensure its responsiveness to the 
posed questions. 

4.  Thereafter, the RO should review the 
expanded records and readjudicate the 
claim.  The Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


